Case 9:17-cv-00115-RC-KFG Document 18 Filed 08/31/20 Page 1 of 3 PageID #: 170



                            **NOT FOR PRINTED PUBLICATION**


                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

PHIL BERNARD LEWIS                                 §

VS.                                                §       CIVIL ACTION NO. 9:17-CV-115

UNITED STATES OF AMERICA                           §

                          ORDER ACCEPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

       Movant Phil Bernard Lewis, a federal prisoner confined at the Federal Correctional

Institution in Forrest City, Arkansas, proceeding pro se, filed this motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255.

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge recommends denying the motion.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and the pleadings. No objections to the Report and

Recommendation of United States Magistrate Judge were filed by the parties.

       In this case, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting

a certificate of appealability, like that for granting a certificate of probable cause to appeal under

prior law, requires the movant to make a substantial showing of the denial of a federal constitutional
Case 9:17-cv-00115-RC-KFG Document 18 Filed 08/31/20 Page 2 of 3 PageID #: 171



right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328

(5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making that substantial

showing, the movant need not establish that he should prevail on the merits. Rather, he must

demonstrate that the issues are subject to debate among jurists of reason, that a court could resolve

the issues in a different manner, or that the questions presented are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. If the motion was denied on procedural grounds,

the movant must show that jurists of reason would find it debatable: (1) whether the motion raises

a valid claim of the denial of a constitutional right, and (2) whether the district court was correct in

its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding

whether to grant a certificate of appealability is resolved in favor of the movant, and the severity of

the penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

280-81 (5th Cir. 2000).

        The movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling is incorrect. In addition, the questions presented

are not worthy of encouragement to proceed further. Thus, the movant has failed to make a

sufficient showing to merit the issuance of a certification of appealability.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge (document no. 15) is ACCEPTED. A final judgment will




                                                   2
Case 9:17-cv-00115-RC-KFG Document 18 Filed 08/31/20 Page 3 of 3 PageID #: 172



be entered in this case in accordance with the Magistrate Judge’s recommendation. A certificate of

appealability will not be issued.

                  So ORDERED and SIGNED, Aug 31, 2020.


                                                                   ____________________
                                                                   Ron Clark
                                                                   Senior Judge




                                                3
